                Case 18-11625-LSS               Doc 537        Filed 02/20/20          Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         :
In re                                                    :    Chapter 11
                                                         :
TINTRI, INC.,1                                           :    Case No. 18-11625 (LSS)
                                                         :
                          Debtor.                             Related Docket Nos.: 519, 521, 523, 524, 525, 534, 535
                                                         :
                                                         :

                       ORDER APPROVING FINAL FEE APPLICATIONS

        UPON CONSIDERATION of the final fee applications of professionals retained in the

chapter 11 cases of the above-captioned debtors, as identified on Exhibit A hereto (collectively, the

“Professionals”), for allowance of compensation and reimbursement of expenses on a final basis

(collectively, the “Final Fee Applications”); and it appearing to this Court that all of the requirements

of sections 327, 328, 330, 331 and 503(b) of title 11 of the United States Code, as well as Rule 2016

of the Federal Rules of Bankruptcy Procedure and Rule 2016-2 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware have been

satisfied; and it further appearing that the expenses incurred were reasonable and necessary; and that

notice of the Final Fee Applications was appropriate; and after due deliberation and sufficient good

cause appearing therefore; it is hereby ORDERED, ADJUDGED, AND DECREED THAT:

        1.       The Final Fee Applications are APPROVED in the amounts set forth on Exhibit A

attached hereto.

        2.       The Professionals are granted, on a final basis, allowance of compensation and

reimbursement of expenses in the amounts set forth on Exhibit A attached hereto.




1
        The Debtor and the last four digits of its taxpayer identification numbers are (6978).
              Case 18-11625-LSS          Doc 537      Filed 02/20/20      Page 2 of 2




       3.      The Debtor and the Liquidation Trustee are authorized and directed, as provided

herein, to remit, or cause to be remitted, payment in the amounts set forth on Exhibit A attached

hereto, less any and all amounts previously paid on account of such fees and expenses.

       4.      This Order shall be deemed a separate order for each of the Professionals, and the

appeal of any order with respect to either of the Professionals shall have no effect on the authorized

fees and expenses of the other Professional.

       5.      This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation of this Order.




        Dated: February 20th, 2020                    LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE




                                                  2
